Exhibit 10.8

CONCEPTUS, INC.

2010 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

Section 1: Notice of Grant

Conceptus, Inc. (the “Company”), pursuant to our 2010 Equity Incentive Award
Plan, as amended from time to time (the “Plan”), hereby grants to the
participant listed below (“Participant”), the number of Restricted Stock Units
set forth below (the “Restricted Stock Units”). The Restricted Stock Units are
subject to all of the terms and conditions as set forth herein, in the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Unit Agreement”) and in the Plan, each of which is
incorporated herein by reference. Unless otherwise defined herein or in the
Restricted Stock Unit Agreement, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Restricted Stock Unit
Agreement.

Each Restricted Stock Unit represents the right to receive one share of the
Company’s common stock upon vesting of such Restricted Stock Unit.

 

Participant:

% %%LAST_NAME%-%

  %%FIRST_NAME%-% %%MIDDLE_NAME%- Grant Date:   %%AWARD_DATE,’Month DD, YYYY’%-%
Grant Number:   %%AWARD_NUMBER%-% Total Number of Restricted Stock Units:  
%%TOTAL_SHARES_GRANTED%-% Vesting Schedule:  

 

Shares

 

Full Vest

%%SHARES_PERIOD1%-%   %%VEST_DATE_PERIOD1’Month DD, YYYY’%-% %%SHARES_PERIOD2%-%
  %%VEST_DATE_PERIOD2’Month DD, YYYY’%-% %%SHARES_PERIOD3%-%  
%%VEST_DATE_PERIOD3’Month DD, YYYY’%-% %%SHARES_PERIOD4%-%  
%%VEST_DATE_PERIOD4’Month DD, YYYY’%-% %%SHARES_PERIOD5%-%  
%%VEST_DATE_PERIOD5’Month DD, YYYY’%-% %%SHARES_PERIOD6%-%  
%%VEST_DATE_PERIOD6’Month DD, YYYY’%-% %%SHARES_PERIOD7%-%  
%%VEST_DATE_PERIOD7’Month DD, YYYY’%-% %%SHARES_PERIOD8%-%  
%%VEST_DATE_PERIOD8’Month DD, YYYY’%-%

 

1



--------------------------------------------------------------------------------

Section 2: Miscellaneous

By your acceptance online, you agree to be bound by the terms and conditions of
the Plan, the Restricted Stock Unit Agreement and this Grant Notice and make the
following representation: “I have reviewed the Restricted Stock Unit Agreement,
the Plan and this Grant Notice in their entirety, have had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understand all provisions of this Grant Notice, the Restricted Stock Unit
Agreement and the Plan. I hereby agree to accept as final, binding, and
conclusive all decisions or interpretations of the Committee of the Plan upon
any questions arising under the Plan, this Grant Notice or the Restricted Stock
Unit Agreement. I acknowledge and agree that the Plan, this Grant Notice and the
Restricted Stock Unit Agreement set forth the entire understanding between me
and the Company regarding the acquisition or issuance of stock in the Company
and supersedes all prior oral and written agreements regarding the acquisition
or issuance of stock in the Company with the exception of equity awards
previously granted and delivered to me under the Plan and the Company’s 2001
Equity Incentive Plan, as amended.”

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Conceptus, Inc. (the “Company”) has granted to Participant the number of
Restricted Stock Units under its 2010 Equity Incentive Award Plan, as amended
from time to time (the “Plan”), indicated in the Grant Notice.

ARTICLE I

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

1.2 Incorporation of Terms of Plan. The Restricted Stock Units and the shares of
the Company’s common stock (“Stock”), issuable with respect thereto, are subject
to the terms and conditions of the Grant Notice and the Plan, each of which is
incorporated herein by reference.

ARTICLE II

GRANT, VESTING AND ISSUANCE OF RESTRICTED STOCK UNITS

2.1 Award of Restricted Stock Units. In consideration of Participant’s past
and/or continued service to the Company or its Subsidiaries and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to Participant
an award of the number of Restricted Stock Units indicated in the Grant Notice,
subject to all of the terms and conditions in the Plan, the Grant Notice and
this Agreement. A Restricted Stock Unit shall represent the right to receive one
share of Stock for each Restricted Stock Unit that vests in accordance with the
provisions of Section 2.2, which shares shall be issued following such vesting
in accordance with Section 2.3.

2.2 Vesting of Restricted Stock Units.

(a) Subject to Section 2.2.(b), the Restricted Stock Units shall vest in
accordance with the Vesting Schedule set forth in the Grant Notice (the “Vesting
Schedule”).

(b) As a condition to the Restricted Stock Units vesting in accordance with the
Vesting Schedule, Participant shall provide continuous services to the Company
as an Employee, Consultant and/or Director from the Grant Date through the
relevant Vesting Date set forth in the Grant Notice (each such date, a “Vesting
Date”).

(c) Unless and until the Restricted Stock Units have vested in accordance with
this Section 2.2, Participant will have no right to any issuance of Stock with
respect to such Restricted Stock Units. To the extent any Restricted Stock Units
do not vest in accordance with the provisions of this Section 2.2, such
Restricted Stock Units will terminate automatically and be forfeited without
further notice or consideration to Participant.

 

3



--------------------------------------------------------------------------------

2.3 Issuance of Stock.

(a) Following a Vesting Date, shares of Stock shall be issued to Participant (or
in the event of Participant’s death, to his or her estate) with respect to such
Participant’s Restricted Stock Units that have so vested, on the 30th day
following the Vesting Date. In no event shall any shares of Stock be issued with
respect to Participant’s Restricted Stock Units prior to the date on which such
Restricted Stock Units become vested pursuant to Section 2.2.

(b) All issuances shall be made by the Company in the form of whole shares of
Stock (and cash in an amount equal to the value of any fractional Restricted
Stock Unit, determined based on the Fair Market Value as of the issuance date).

(c) Notwithstanding the foregoing, shares of Stock shall be issuable pursuant to
a Restricted Stock Unit at such times and upon such events as are specified in
this Agreement only to the extent issuance under such terms will not cause the
Restricted Stock Units or the shares of Stock issuable pursuant to the
Restricted Stock Units to be includible in the gross income of Participant under
Section 409A of the Code prior to such times or the occurrence of such events,
as permitted by the Code and the regulations and other guidance thereunder.

2.4 Restrictions on Transfer. Unless otherwise permitted by the Committee in
accordance with the terms of the Plan, no Restricted Stock Units or shares of
Stock issuable with respect thereto or any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

2.5 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable with respect to the Restricted Stock Units, or any portion thereof,
may be either previously authorized but unissued shares or issued shares which
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of Stock with respect to the Restricted Stock Units prior to fulfillment of all
of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
Stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The lapse of such reasonable period of time following the applicable
Distribution Event as the Committee may from time to time establish for reasons
of administrative convenience; and

 

4



--------------------------------------------------------------------------------

(e) The receipt by the Company of full payment of all amounts required to be
withheld under federal, state, local and foreign tax laws, with respect to the
issuance of such shares or any other taxable event in accordance with
Section 16.3 of the Plan.

2.6 Rights as Stockholder. Except as otherwise provided herein, Participant
shall not be, nor have any of the rights or privileges of, a stockholder of the
Company in respect of any shares of Stock issuable pursuant to the Restricted
Stock Units (whether vested or unvested) unless and until such shares of Stock
shall have been issued by the Company to Participant.

ARTICLE III

OTHER PROVISIONS

3.1 Taxes. Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment to the Company or any of its
Subsidiaries any sums required by federal, state or local tax law to be withheld
with respect to the issuance of the Restricted Stock Units, the issuance of
shares of Stock with respect thereto, or any other taxable event related to the
Restricted Stock Units. The Committee may permit Participant to make such
payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) in the sole discretion of the Committee, by requesting that the Company
withhold a net number of vested shares of Stock otherwise issuable having a then
current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes; or

(iv) in any combination of the foregoing.

In the event Participant fails to provide timely payment of all sums required by
the Company pursuant to this Section 3.1, the Company shall have the right and
option, but not obligation, to treat such failure as an election by Participant
to satisfy all or any portion of his or her required payment obligation by means
of requesting the Company to withhold vested shares of Stock otherwise issuable
in accordance with clause (iii) above. The Company shall not be obligated to
deliver any shares of Stock issuable with respect to the Restricted Stock Units
to Participant or Participant’s legal representative unless and until
Participant or Participant’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable to the taxable income of Participant resulting from the grant of the
Restricted Stock Units, the distribution of the shares of Stock issuable with
respect thereto, or any other taxable event related to the Restricted Stock
Units.

3.2 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Restricted Stock Units and the shares of
Stock issuable with respect thereto and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

5



--------------------------------------------------------------------------------

3.3 Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final, binding, and
conclusive upon Participant, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, this Agreement or
the Restricted Stock Units.

3.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Participant shall be addressed to
Participant at the last address reflected on the Company’s records for
Participant. By a notice given pursuant to this Section 3.4, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

3.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.6 Governing Law; Severability. This Agreement and all disputes arising out of
or relating to it shall be administered, interpreted and enforced in accordance
with the laws of the State of Delaware, without regard to the law that might be
applied under principles of conflicts of laws. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

3.7 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Restricted Stock Units are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.8 Amendments. This Agreement may be amended without the consent of the
Participant provided that such amendment would not impair any rights of the
Participant under this Agreement. No amendment of this Agreement shall, without
the consent of the Participant, impair any rights of the Participant under this
Agreement.

3.9 Not a Contract for Services. Nothing in this Agreement shall confer upon the
Participant any right to continue in a service relationship with the Company, or
shall affect in any manner whatsoever the right or power of the Company to
terminate Participant’s service relationship, for any reason whatsoever, with or
without good cause.

3.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

 

6



--------------------------------------------------------------------------------

3.11 Unfunded, Unsecured Obligations. The obligations of the Company under the
Plan and this Agreement shall be unfunded and unsecured, and nothing contained
herein shall be construed as providing for assets to be held in trust or escrow
or any other form of segregation of the assets of the Company for the benefit of
Participant or any other person. Participant shall have only the rights of a
general, unsecured creditor of the Company with respect to the Restricted Stock
Units, unless and until shares of Stock shall be distributed to Participant
under the terms and conditions of this Agreement.

3.12 Compliance in Form and Operation. This Agreement and the Restricted Stock
Units are intended to be exempt from the provisions of Section 409A of the Code
and the Treasury Regulations thereunder and shall be interpreted in a manner
consistent with that intention.

 

7